Citation Nr: 0433228	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Minnesota


THE ISSUE

Entitlement to reimbursement of non-Department of Veterans 
Affairs emergency medical services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from February 1963 to 
September 1964.

This decision arises from a September 2002 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Iron Mountain, Minnesota.  In this decision, the VAMC denied 
reimbursement for the veteran's non-VA emergency medical 
services.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  Documentation in the record dated in September 
2004 indicates that he requested a Travel Board hearing, to 
be held in April 2005.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the veteran 
due process the case must be remanded for an appropriate 
hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge, in 
accordance with applicable law.  It is 
noted that he requested that his hearing 
be held in April 2005.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



